Wade, J.
1. No error of law is complained of, and the sole question is whether a certain beverage sold by the defendant was 'intoxicating. The evidence was in sharp conflict, and that introduced for the State was somewhat unsatisfactory, but the jury decided the issue against the accused, and this court can not set aside their finding, there being evidence sufficient to support the verdict.
2. The evidence that other persons sold non-intoxicating cider of the same name or brand as that dispensed by the accused does not exclude the hypothesis that the particular “cider” sold to the witnesses for the State, on the occasion referred to in their testimony, was radically different, or the further hypothesis that additional alcoholic ingredients may have been supplied. Eour witnesses testified that the beverage in question stimulated them, and that if they had consumed a sufficient quantity they believed it would have intoxicated them. One said he thought that as much as a quart would make a person drunk, and one of them testified absolutely that “a quart of the cider would make any one drunk.” See Askew v. State, 4 Ga. App. 446 (61 S. E. 737); Wilcox v. State, 8 Ga. App. 536 (69 S. E. 1086).

Judgment affirmed.


Roan, J., absent.